     Case 3:20-cv-00339-MMA-LL Document 13 Filed 08/13/20 PageID.58 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10

11       JAIME REYES,                                        Case No. 3:20-cv-00339-MMA-LL
12                                         Plaintiff,        ORDER GRANTING JOINT
13                                                           MOTION TO DISMISS
                        vs.
14
         7-ELEVEN, INC., et al,                              [Doc. No. 12]
15

16                                     Defendants.
17

18
             On August 12, 2020, Plaintiff Jaime Reyes and Defendant 7-Eleven, Inc.
19
     filed a Joint Motion to Dismiss with Prejudice pursuant to Federal Rule of Civil
20
     Procedure 41(a)(1)(A)(ii). See Doc. No. 12. Upon due consideration, good cause
21
     appearing, the Court GRANTS the parties’ joint motion and DISMISSES this
22
     action in its entirety with prejudice. 1 Each party will bear their own attorneys’ fees
23
     and costs.
24

25   1
      The Court notes that despite the parties’ previous representation that all defendants were served with the summons
     and complaint, see Doc. No. 9 at 2, Defendant “Byron F White 2001 Revocable Trust 08-08-02” has not yet


                                                              1
     Case 3:20-cv-00339-MMA-LL Document 13 Filed 08/13/20 PageID.59 Page 2 of 2




              The Court DIRECTS the Clerk of Court to close the case.
 1
              IT IS SO ORDERED.
 2
     DATE: August 13, 2020                                  ______________________________
 3
                                                            HON. MICHAEL M. ANELLO
 4                                                          United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     appeared in this action and is not a signatory to the instant joint motion to dismiss. Nevertheless, because Plaintiff is
25   clearly requesting that this action be dismissed “entirely as to all parties,” Doc. No. 12 at 1, the Court construes the
     joint motion as requesting dismissal of this action in its entirety as to all defendants.


                                                                2
